Case 1:21-cv-00119-AJT-MSN Document 1 Filed 02/03/21 Page 1 of 14 PageID# 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


 Kevin Cavey,
 individually and on behalf of all others                      Civ. No. 1:21-cv-119
 similarly situated,

                        Plaintiff,                      CLASS ACTION COMPLAINT

 v.
                                                          JURY TRIAL DEMANDED
 Marketpro Homebuyers LLC,

                        Defendant.


       By and through the undersigned counsel, Plaintiff Kevin Cavey files this Class Action

Complaint against Defendant Marketpro Homebuyers LLC (Marketpro). On his personal

knowledge, and on investigation and the information and belief of his counsel, Plaintiff avers the

following:

                                       INTRODUCTION

       1.      Plaintiff Kevin Cavey asserts class action claims under the Telephone Consumer

Protection Act (TCPA) and the Virginia Telephone Privacy Protection Act (VTPPA) on behalf of

individuals who received unsolicited text messages from Marketpro.

       2.      The purpose of the TCPA and related laws is to prevent companies from shifting

their marketing costs to telephone subscribers by forcing them to accept unwanted and unsolicited

advertising. See, e.g., Krakauer v. Dish Network, 925 F.3d 643, 663 (4th Cir. 2019) (“The TCPA

was enacted to solve a problem. Simply put, people felt almost helpless in the face of repeated and

unwanted telemarketing calls.”).
Case 1:21-cv-00119-AJT-MSN Document 1 Filed 02/03/21 Page 2 of 14 PageID# 2




       3.      Marketpro brokers real estate transactions between property owners (typically

owners of property that is distressed or in need of renovations) and prospective investors.

       4.      To identify prospective sellers, Marketpro tracks real property transactions and

realty websites. Marketpro maintains information about prospective sellers in databases that are

subject to its direction and control.

       5.      Marketpro sends text messages to telephone subscribers who specifically express

their unwillingness to receive unsolicited text messages through the national Do Not Call Registry

maintained by the Federal Communications Commission (FCC).

       6.      In the text messages, the sender claims to be with “MarketPro Homebuyers” but is

not identified by first or last name. The sender uses one or more telephone numbers that are closely

related to or affiliated with telephone numbers used or maintained by Marketpro in and around its

headquarters in Rockville, Maryland.

       7.      Marketpro violated the TCPA by using an automatic telephone dialing system to

send text messages to mobile telephone subscribers without any prior commercial relationship or

their express written consent.

       8.      Marketpro violated the VTPPA by sending telephone solicitation calls to Virginia

residents who are members of the Do Not Call Registry and by sending text messages without

identifying the sender by first and last name.

       9.      Plaintiff Kevin Cavey is among those who received unsolicited text messages from

Marketpro. He brings this action individually, and on behalf of all those similarly situated, to seek

redress for Marketpro’s wrongful conduct.




                                                 2
Case 1:21-cv-00119-AJT-MSN Document 1 Filed 02/03/21 Page 3 of 14 PageID# 3




                                             PARTIES

       10.     Plaintiff Kevin Cavey is a natural person residing in Reston, Virginia.

       11.     Defendant Marketpro Homebuyers LLC is a Maryland limited liability company

with its principal place of business located at 15245 Shady Grove Road, Suite 210 in Rockville,

Maryland.

                                 JURISDICTION AND VENUE

       12.     Marketpro conducts substantial business in this District, including but not limited

to the brokering of real estate transactions between property owners and prospective investors.

Marketpro intentionally directed unsolicited text messages to persons in this District.

       13.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331 because the TCPA

claim arises under the laws of the United States. To the extent Plaintiff brings claims under

Virginia law, jurisdiction is proper in this court under 28 U.S.C. § 1367(a) because the Virginia-

law claims are so related to the claims that confer original jurisdiction that they form part of the

same case or controversy.

       14.     In addition or in the alternative, jurisdiction is proper in this Court pursuant to 28

U.S.C. § 1332(d)(2). For purposes of determining diversity jurisdiction under this law, Marketpro

is deemed a citizen of Maryland; all class members are citizens of Virginia; and the amount in

controversy exceeds $5 million.

       15.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because a substantial

part of the events and omissions giving rise to Plaintiff’s claim occurred in this District.

                                  FACTUAL ALLEGATIONS

       16.     In or around August 2020, Marketpro or a person acting at its direction or control

sent the following generic text messages to mobile telephone subscribers:



                                                  3
Case 1:21-cv-00119-AJT-MSN Document 1 Filed 02/03/21 Page 4 of 14 PageID# 4




                Are you interested in selling your property? If not, reply STOP.

                                               ***

                I’m with MarketPro Homebuyers. You may have received our letter,
                or seen us on TV. Are you considering selling your home?

          17.   In and around September 2020, via the telephone number 301-368-****, Marketpro

or a person acting at its direction or control sent the following generic text message to mobile

telephone subscribers:

                Hi. I am with MarketPro Homebuyers, I am a local buyer in DC,
                VA, MD. I’d like to speak with you about buying [property address]
                for cash if you might be interested in selling? Reply STOP for opt-
                out.

The sender’s telephone number is associated with the area code for Rockville, Maryland, where

Marketpro maintains its headquarters. The next three digits of the sender’s telephone number, 368,

are associated with at least three other telephone numbers that are or have been used by Marketpro.

          18.   The generic reference to “DC, VA, MD” indicates that the text message was

indiscriminately sent to property owners, or suspected property owners, in Virginia and other

states.

          19.   In multiple statements by Marketpro to the Better Business Bureau, Marketpro

reported that it maintains a database of prospective sellers and targets them for solicitations. To

the extent Marketpro inserts property addresses into text messages, these addresses appear to have

been exported or populated using a database or similar automated application.

          20.   In and around October 2020, Marketpro or a person acting at its direction or control

sent the following generic text message to mobile telephone subscribers:

                Good morning! This is Ray with MarketPro Homebuyers. A local
                investor based in Rockville. I’m reaching out to talk about [property
                address]. Are you interested in selling your property? Reply STOP
                for opt-out.

                                                 4
Case 1:21-cv-00119-AJT-MSN Document 1 Filed 02/03/21 Page 5 of 14 PageID# 5




       21.      Marketpro’s text messages have several elements indicating the use of an automatic

telephone dialing system.

                a.     The text messages are generic, and with the exception of the address of real

                       property, they have no personalized information about the recipient.

                b.     The generic reference to “DC, VA, MD” indicates that the text message was

                       indiscriminately sent to property owners, or suspected property owners, in

                       multiple states and the District of Columbia.

                c.     The procedure for “STOP” indicates an automated text messaging system

                       that processes replies without human involvement.

       22.      Several persons have complained to the Better Business Bureau about Marketpro

spamming them with unwelcome and unsolicited telephone calls. Others have posted complaints

on the Yelp website about Marketpro sending unwelcome, harassing text messages.

       23.      Through the Do Not Call Registry maintained by the FCC, consumers may register

their telephone numbers and express their unwillingness to receive unsolicited text messages.

       24.      Plaintiff Kevin Cavey subscribes to a wireless cellular telephone service and his

telephone number is ***-***-9273. Plaintiff registered this number with the Do Not Call Registry

in July 2003.

       25.      In late September 2020, via the telephone number 301-368-****, Marketpro or a

person acting at its direction or control sent the following generic text message to Plaintiff:

                Hi. I am with MarketPro Homebuyers, I am a local buyer in DC,
                VA, MD. I’d like to speak with you about buying [property address]
                for cash if you might be interested in selling? Reply STOP for opt-
                out.




                                                  5
Case 1:21-cv-00119-AJT-MSN Document 1 Filed 02/03/21 Page 6 of 14 PageID# 6




       26.     Plaintiff had no prior relationship with Marketpro. He has never given Marketpro

permission or consent to send him text messages for any reason.

       27.     By sending unwanted text message solicitations to Plaintiff and others, Marketpro

intrudes on their privacy and interferes with the regular use and enjoyment of their telephones.

                               CLASS ACTION ALLEGATIONS

       28.     This action is brought and properly maintained as a class action pursuant to Rule

23 of the Federal Rules of Civil Procedure on behalf of the following classes (the Classes):

               National Robodialing Class: All persons residing in the United
               States who, in the period from four years prior to commencement of
               this litigation until this class is certified, who received one or more
               text messages on their cellular telephone from Marketpro through
               an automated texting application.

               Virginia Robodialing Class: All persons residing in Virginia who,
               in the period from four years prior to commencement of this
               litigation until this class is certified, who received one or more text
               messages on their cellular telephone from Marketpro through an
               automated texting application.

               Virginia Do Not Call Registry Class: All natural persons residing
               in Virginia and all natural persons with cellular telephones with a
               Virginia area code, in the period from two years prior to
               commencement of this litigation until this class is certified, who (1)
               had a registered number on the Do Not Call Registry; and (2) 31
               days after the number was registered, received one or more text-
               message solicitations from Marketpro.

               Virginia Unidentified Sender Class: All natural persons residing
               in Virginia and all natural persons with cellular telephones with a
               Virginia area code, in the period from two years prior to
               commencement of this litigation until this class is certified, who (1)
               received one or more text-message solicitations from Marketpro;
               and (2) the sender of the text did not identify themselves by first and
               last name.

Plaintiff reserves the right to redefine the Classes as necessary to reflect the facts as developed in

further litigation and discovery.



                                                  6
Case 1:21-cv-00119-AJT-MSN Document 1 Filed 02/03/21 Page 7 of 14 PageID# 7




       29.     Each Class is so numerous that joinder of individual plaintiffs is not practical. The

actual number of members in each Class is not precisely known, but each class is likely to number

in the hundreds or thousands. Marketpro is likely to have or control information making it feasible

to determine how many members are in each Class.

       30.     This litigation presents number questions of law and fact that are common to both

Plaintiff and the members of each Class, and these questions predominate over any questions that

may affect individual class members. These questions include but are not limited to the following:

               a.     Whether Marketpro, or persons acting on its behalf, sent text messages

                      using an automatic telephone dialing system.

               b.     Whether Marketpro obtained written consent from recipients before sending

                      them text messages.

               c.     Whether Marketpro, or persons acting for its benefit, sent text messages to

                      persons who had previously registered their numbers on the National Do

                      Not Call Registry.

               d.     Whether Marketpro, or persons acting for its benefit, sent text messages for

                      the purpose of advertising any property, goods, or services.

               e.     Whether Marketpro, or persons acting for its benefit, sent text messages

                      without the senders identifying themselves by first and last name.

               f.     Whether Marketpro committed willful or knowing violations of the TCPA

                      such that Plaintiff and Class members qualify for treble damages.

               g.     Whether Marketpro committed willful violations of the VTPPA such that

                      Plaintiff and Class members qualify for special damages.




                                                 7
Case 1:21-cv-00119-AJT-MSN Document 1 Filed 02/03/21 Page 8 of 14 PageID# 8




       31.    Plaintiff’s claims are typical of all Class members. When Marketpro engaged in

wrongdoing against Class members, that common course of misconduct resulted in substantially

similar harms to both Plaintiff and Class members.

              a.      Like all members of the National and Virginia Robodialing Classes,

                      Plaintiff received texts from Marketpro, through an automated texting

                      application, and Plaintiff had not provided prior express consent to the texts.

              b.      Like all members of the Virginia Do Not Call Registry Class, Plaintiff is a

                      natural person residing in Virginia, and a person with telephone assigned a

                      Virginia area code, who had a registered number on the Do Not Call

                      Registry and received one or more text-message solicitations from

                      Marketpro.

              c.      Like all members of the Virginia Unidentified Sender Class, Plaintiff is a

                      natural person residing in Virginia, and a person with telephone assigned a

                      Virginia area code, who received one or more text-message solicitations

                      from Marketpro, where the sender did not identify themselves by first and

                      last name.

       32.    Plaintiff will fairly and adequately protect the interests of the Classes. Plaintiff

retained experienced counsel with the necessary expertise and resources to prosecute class action

litigation. Plaintiff and his counsel do not anticipate circumstances where Plaintiff’s interests

would be adverse to those of Class members.

       33.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. The value of Class members’ claims is low enough that it is not

economical for Class members to individually litigate their claims. And if Class members proceed



                                                8
Case 1:21-cv-00119-AJT-MSN Document 1 Filed 02/03/21 Page 9 of 14 PageID# 9




individually, their claims could result in inconsistent judgments that prejudice the rights of other

Class members. Plaintiff also has standing to defend the rights and interests of Virginia residents

under Virginia law.

       34.     Marketpro has acted on grounds that generally apply to the Classes such that final

injunctive relief is appropriate. Such grounds include injunctive relief to prevent Marketpro from

texting persons whose numbers are registered on the Do Not Call Registry and to forbid Marketpro

from sending text messages without its solicitors identifying themselves by first and last name.

                                FIRST CAUSE OF ACTION
                    Violation of the Telephone Consumer Protection Act
                     Calls Using Automatic Telephone Dialing Systems
       (Individually and on Behalf of the National and Virginia Robodialing Classes)

       35.     Plaintiff incorporates by reference the allegations in the prior paragraphs of this

Complaint.

       36.     The TCPA states that it is unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using any

automatic telephone dialing system … to any telephone number assigned to a … cellular

telephone.” 47 U.S.C. § 277(b)(1)(A)(iii).

       37.     Text messages constitute telephone calls for purposes of the TCPA. See, e.g.,

Federal Communications Commission, Public Notice, Text Message Senders Must Comply with

the Telephone Consumer Protection Act, DA 16-1299 (Nov. 18, 2016); see also Satterfield v.

Simon & Schuster, Inc., 569 F.3d 946, 954 (9th Cir. 2009).

       38.     Marketpro sent text messages to Plaintiff’s and Class members’ cellular telephones.

The text messages were not for emergency purposes, and Marketpro did not procure prior express

written consent. See 27 C.F.R. § 64.1200(f)(8).




                                                  9
Case 1:21-cv-00119-AJT-MSN Document 1 Filed 02/03/21 Page 10 of 14 PageID# 10




       39.       As indicated by the generic content of text messages, the insertion of data through

databases or other automated systems, and the presence of automated opt-out features (by texting

“STOP” in reply), Marketpro used an automatic telephone dialing system to text Plaintiff and Class

members. See 47 U.S.C. § 227(a)(1); In re Rules & Regulations Implementing the Telephone

Consumer Protection Act, 23 F.C.C.R. 559, 566 (2008).

       40.       Marketpro violated the TCPA by using an automatic telephone dialing system to

send texts to Plaintiff and other Class members without their prior written consent.

       41.       A person aggrieved by violations of the TCPA may bring action against the violator

for $500 in statutory damages. If the violations of the TCPA are willful or knowing, the damages

may be trebled. 47 U.S.C. § 227(b)(3)(C).

       42.       Because Marketpro ignored repeated complaints about unsolicited and harassing

text messages, Marketpro’s violations of the TCPA were willful.

       43.       Plaintiff and the Classes demand judgment against Marketpro for statutory

damages, treble damages, attorney fees and costs, and any other relief provided by law.

                                 SECOND CAUSE OF ACTION
                   Violation of the Virginia Telephone Privacy Protection Act
                          Calls to Members of the Do Not Call Registry
             (Individually and on Behalf of the Virginia Do Not Call Registry Class)

       44.       Plaintiff incorporates by reference the allegations in the prior paragraphs of this

Complaint.

       45.       The VTPPA states, “No telephone solicitor shall initiate, or cause to be initiated, a

telephone call to a telephone number on the National Do Not Call Registry ….” Va. Stat. Ann.

§ 59.1-514(B).

       46.       For purposes of the Do Not Call Registry and the VTPPA, “telephone calls” include

text messages. See Va. Stat. Ann. § 59.1-510; Federal Communications Commission, Public

                                                  10
Case 1:21-cv-00119-AJT-MSN Document 1 Filed 02/03/21 Page 11 of 14 PageID# 11




Notice, Text Message Senders Must Comply with the Telephone Consumer Protection Act, DA 16-

1299 (Nov. 18, 2016); see also Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 954 (9th Cir.

2009).

         47.    The VTPPA defines “telephone solicitor” to mean “any person who makes or

initiates, or causes another person to make or initiate, a telephone solicitation call on its own behalf

or for its own benefit or on behalf of or for the benefit of a seller.” Va. Stat. Ann. § 59.1-510.

         48.    The VTPPA defines “telephone solicitation call” to include “any text message, sent

to any wireless telephone with a Virginia area code or to a wireless telephone registered to any

natural person who is a resident of the Commonwealth, for the purpose of offering or advertising

any property, goods, or services for sale, lease, license, or investment, [etc.]” Va. Stat. Ann. § 59.1-

510.

         49.    Under the VTPPA, it is presumed that a telephone solicitation call advertising a

seller’s property, goods, or services was made for the benefit of the seller and that the seller bears

joint and several liability for VTPPA violations arising out of the call. The seller is presumed to

be liable whether or not the solicitor was an agent of the seller, and whether or not the solicitor

acted under the supervision or at the direction of the seller. Va. Stat. Ann. § 59.1-514.1.

         50.    Marketpro or telephone solicitors acting for its benefit initiated a call to Plaintiff

and other Class members by sending text messages to their wireless cellular telephones.

         51.    The text messages were sent for the purpose of offering or advertising Marketpro’s

services for sale or investment, including but not limited to services relating to Marketpro’s

business of brokering real estate transactions between property owners and prospective investors.

The text messages were made for Marketpro’s benefit as the seller of such services.




                                                  11
Case 1:21-cv-00119-AJT-MSN Document 1 Filed 02/03/21 Page 12 of 14 PageID# 12




       52.      Marketpro bears joint and several liability for the text messages without regard for

whether the sender was an agent of Marketpro or for whether the sender acted at the supervision

or direction of Marketpro.

       53.      Plaintiff and Class members have registered their cellular wireless telephone

numbers to the Do Not Call Registry.

       54.      Marketpro, as a telephone solicitor itself or through telephone solicitors sending

text messages for its benefit, violated the VTPPA by sending telephone solicitation calls to Plaintiff

and other Class members via their registered numbers on the Do Not Call Registry.

       55.      A natural person aggrieved by violations of the VTPPA may bring action against

the violator for $500 in statutory damages for the first violation, $1,000 in statutory damages for

the second violation, and $5,000 for each subsequent violation, plus reasonable attorney fees and

costs. If violations of the VTPPA are willful, the damages for first and second violations may be

increased to $5,000. Vt. Stat. Ann. § 59.1-515.

       56.      Because Marketpro ignored repeated complaints about unsolicited and harassing

text messages, Marketpro’s violations of the VTPPA were willful.

       57.      Plaintiff and the Class demand judgment against Marketpro for statutory damages,

special damages, attorney fees and costs, and any other relief provided by law.

                                 THIRD CAUSE OF ACTION
                  Violation of the Virginia Telephone Privacy Protection Act
                           Failure of Telephone Solicitors to Identify
             (Individually and on behalf of the Virginia Unidentified Sender Class)

       58.      Plaintiff incorporates by reference the allegations in the prior paragraphs of this

Complaint.

       59.      The VTPPA states, “A telephone solicitor who makes a telephone solicitation call

shall identify himself by his first and last names and the name of the person on whose behalf the

                                                  12
Case 1:21-cv-00119-AJT-MSN Document 1 Filed 02/03/21 Page 13 of 14 PageID# 13




telephone solicitation call is being made promptly upon making contact with the called person.”

Va. Stat. Ann. § 59.1-512.

         60.    Marketpro or telephone solicitors acting for its benefit made a call to Plaintiff and

other Class members by sending text messages to their wireless cellular telephones.

         61.    The text messages were sent for the purpose of offering or advertising Marketpro’s

services, and because the text messages were made for Marketpro’s benefit as the seller of such

services, they constituted telephone solicitation calls under the VTPPA.

         62.    When Marketpro or telephone solicitors acting for its benefit sent text messages to

Plaintiff and other Class members, the texts failed to identify the senders by their first and last

names.

         63.    Marketpro, as a telephone solicitor itself or jointly and severally through telephone

solicitors acting for its benefit, is liable for telephone solicitation calls that violate the VTPPA.

         64.    Because Marketpro ignored repeated complaints about unsolicited and harassing

text messages, Marketpro’s violations of the VTPPA were willful and each violation qualifies for

special damages up to $5,000.

         65.    Plaintiff and the Class demand judgment against Marketpro for statutory damages,

special damages, attorney fees and costs, and any other relief provided by law.

                                      PRAYER FOR RELIEF

         Plaintiff Kevin Cavey prays for relief as follows:

         a.     Class certification under Rule 23 of the Federal Rules of Civil Procedure and

appointment of the undersigned counsel as Class Counsel.

         b.     Damages in an amount to be determined at trial.




                                                  13
Case 1:21-cv-00119-AJT-MSN Document 1 Filed 02/03/21 Page 14 of 14 PageID# 14




       c.      All damages and relief authorized by statute or law, including but not limited to

attorney fees and costs.

       d.      Treble damages under the TCPA.

       e.      Special damages under the VTPPA up to $5,000 per violation.

       f.      Any other relief this Court deems just and equitable.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury as to all claims so triable.


                                                       Respectfully submitted,
                                                       KEVIN CAVEY

                                                       By:____/s/ Casey S. Nash___________
                                                       Kristi C. Kelly, VSB #72791
                                                       Andrew J. Guzzo, VSB #82170
                                                       Casey S. Nash, VSB #84261
                                                       Kelly Guzzo, PLC
                                                       3925 Chain Bridge Road, Suite 202
                                                       Fairfax, VA 22030
                                                       (703) 424-7572 – Telephone
                                                       (703) 591-0167 – Facsimile
                                                       Email: kkelly@kellyguzzo.com
                                                       Email: aguzzo@kellyguzzo.com
                                                       Email: casey@kellyguzzo.com




                                                 14
